Name: Commission Regulation (EC) No 427/98 of 23 February 1998 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  economic geography;  tariff policy;  information and information processing
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 53/6 24. 2. 98 COMMISSION REGULATION (EC) No 427/98 of 23 February 1998 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Commission Regulation (EC) No 1587/96 (2), and in par- ticular Article 28 thereof, Whereas Commission Regulation (EEC) No 210/69 (3), as last amended by Regulation (EC) No 2283/97 (4), specifies the information on the management of the market in milk products to be notified regularly to the Commission; whereas entry into force of the Agreement on Agriculture reached in the Uruguay Round of multilateral trade nego- tiations requires, for the purposes of the commitments entered into thereunder, the provision of additional or more detailed information on exports; whereas experience has shown that certain provisions on this information have been interpreted differently from one Member State to another; whereas they should therefore be made more precise; whereas the communications on change of desti- nation may be limited to cases where the refund for the destination fixed in advance and that for the actual des- tination differ; whereas the provisions concerned should therefore be adjusted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 6(3) of Regulation (EEC) No 210/69 is hereby amended as follows: 1. Subparagraph (a) is replaced by the following: (a) the quantities, split up by Combined Nomen- clature code and by destination code, for which export formalities have been completed, indicating: (i) quantities with refund, (ii) quantities without refund. 2. Subparagraph (c) is replaced by the following: (c) the quantities, split up by export refund nomencla- ture code for milk products, to which Article 20(3) of Commission Regulation (EEC) No 3665/87 (***) has been applied, where the refund applied differs from that shown on the licence, and the difference between the refund for the destination indicated on the licence and that actually applied. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, Article 1(2) shall apply from 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 28, 5. 2. 1969, p. 1. (4) OJ L 314, 18. 11. 1997, p. 13.